Case: 19-50474      Document: 00515293387         Page: 1    Date Filed: 01/31/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                    No. 19-50474
                                                                               Fifth Circuit

                                                                             FILED
                                  Summary Calendar                     January 31, 2020
                                                                        Lyle W. Cayce
UNITED STATES OF AMERICA,                                                    Clerk


                                                 Plaintiff-Appellee

v.

JOSE ROBERTO YEPEZ-VALENCIA, also known as Jose Roberto Yepez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:18-CR-3615-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Roberto Yepez-Valencia appeals his conviction for illegal reentry, in
violation of 8 U.S.C. § 1326. He stipulated at a bench trial that he illegally
reentered this country, reserving the right to appeal the denial of his motion
to dismiss the indictment. Yepez-Valencia asserts that the indictment was
invalid because the removal order was void due to a defective notice to appear
that failed to specify the date and time for his removal hearing. He concedes


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50474    Document: 00515293387     Page: 2     Date Filed: 01/31/2020


                                 No. 19-50474

that the issue is foreclosed by United States v. Pedroza-Rocha, 933 F.3d 490
(5th Cir. 2019), petition for cert. filed (U.S. Nov. 6, 2019) (No. 19-6588), and
Pierre-Paul v. Barr, 930 F.3d 684 (5th Cir. 2019), petition for cert. filed (U.S.
Dec. 16, 2019) (No. 19-779), but he wishes to preserve it for further review.
The Government has filed a motion for summary affirmance, agreeing that the
issue is foreclosed under Pedroza-Rocha and Pierre-Paul. Alternatively, the
Government requests an extension of time to file a brief.
      In Pedroza-Rocha, we concluded that the notice to appear was not
rendered deficient because it did not specify a date or time for the removal
hearing, that any such alleged deficiency had not deprived the immigration
court of jurisdiction, and that Pedroza-Rocha could not collaterally attack his
underlying removal order without first exhausting his administrative
remedies. 933 F.3d at 496-98. Because the Government’s position “is clearly
right as a matter of law so that there can be no substantial question as to the
outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
(5th Cir. 1969), the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment is AFFIRMED.




                                       2